Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 19, 2016

The Court of Appeals hereby passes the following order:

A17D0002. MICHAEL PARTEE v. THE STATE.

      In 1996, Michael Partee pled guilty to two counts of possession of cocaine with
intent to sell. In 2010, the trial court denied Partee’s “Motion to Correct Illegal
Sentence/Judgment,” from which Partee filed an appeal. This Court dismissed
Partee’s appeal because he did not raise a valid void sentence claim. See Partee v.
State, Case No. A12A0085 (decided September 13, 2011). In 2015, the trial court
denied Partee’s “Motion to Correct and Clarify Conviction,” in which he requested
the final disposition to be clarified by adding the proper “GA codes” because his
Georgia Crime Information Center report conflicted with his convictions.1 Partee
filed an application for discretionary appeal, which this Court dismissed on res
judicata grounds in that he raised the same issue in his previous appeal.2 See Partee
v. State, Case No. A16D0355 (decided May 13, 2016). Thereafter, Partee, who
concedes that his sentence is correct, asked the trial court to reconsider its denial of
his motion to correct and clarify the conviction. The trial court denied the motion to
reconsider, finding how the Georgia Crime Information Center reports convictions
was “not properly before the court.”         Partee then filed this application for

      1
        The judgment of convictions shows Partee pled guilty to two counts of
violating the Georgia Controlled Substance Act. The Bill of Indictment shows Partee
was charged with possessing and selling cocaine. The Georgia Crime Information
Center record indicates that Partee was adjudicated guilty of “sale of controlled
substances and dangerous drugs without approval of FDA.”
      2
       Partee filed a motion for reconsideration of this Court’s dismissal order,
which was denied on June 8, 2016.
discretionary appeal from that order.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). Our rulings in the prior appeals are res judicata.
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Partee is
estopped from seeking further judicial review on this issue. See id; see also Ross v.
State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011). Accordingly, this application
for discretionary appeal is hereby DISMISSED.
      Given that Partee has filed several prior matters in this Court seeking to address
the same issue, this application for discretionary appeal is frivolous. This Court is
empowered to impose sanctions upon a party who files a frivolous appeal. See Court
of Appeals Rule 15 (b). We thus caution Partee against filing future frivolous matters
in this Court as such will result in the imposition of sanctions.



                                        Court of Appeals of the State of Georgia
                                                                             08/19/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.